
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2

BUTTE COMMUNITY BANK
SALARY CONTINUATION AGREEMENT


        This Salary Continuation Agreement (Agreement) is entered into by and
between Butte Community Bank (Bank), a state commercial bank located in
Paradise, California, and Keith Robbins (Employee), to be effective as of
April 14, 1998.


RECITALS


        A.    The Bank has employed the Employee as the President and Chief
Executive Officer since 1990.

        B.    The Bank desires to continue to employ the Employee as the
President and Chief Executive Officer.

        C.    In order to encourage the Employee to remain an employee of the
Bank, the Bank is willing to provide salary continuation benefits to the
Employee as set forth in this Agreement.


AGREEMENT


        In consideration of the promises and mutual covenants contained herein,
the Bank and the Employee agree as follows:


ARTICLE 1. GENERAL


        1.01.    Purpose.    

        The purpose of this Agreement is to provide additional deferred
compensation benefits to the Employee, who is a member of a select group of
management or highly compensated employees, by providing for the payment of
deferred compensation after the Employee's termination of employment provided
that the Employee satisfies the conditions set forth in this Agreement. The
board of directors of the Bank has determined that the overall compensation paid
to the Employee under this Agreement and the other compensation arrangements
provided to the Employee by the Bank is reasonable compensation for the services
rendered and to be rendered to the Bank by the Employee in view of such services
and the compensation paid by other employers to their employees under similar
circumstances.

        1.02.    Income Tax Status.    

        The Agreement is intended to be an unfunded, nonqualified deferred
compensation and death benefit plan that is governed by Internal Revenue Code
sections 61, 83, 402(b), 404(a)(5), and 451, such that neither the Employee nor
the Employee's Beneficiary(ies) will have any taxable income by virtue of the
operation of the Agreement earlier than the first taxable year in which the
deferred compensation benefits under the Agreement are paid.

        1.03.    ERISA Status.    

        This Agreement is intended to qualify as an unfunded plan of deferred
compensation that is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees as those terms are defined under the provisions of the
Employee Retirement Income Security Act of 1974, as amended (ERISA). It is
understood that the amounts payable to the Employee under this Agreement are
strictly from the general assets of the Bank and that the Employee has no
greater rights to the general assets of the Bank than any other unsecured
general creditor. Similarly, the Bank may, in its sole and absolute discretion,
establish a "rabbi trust" as a means of setting aside a portion of its general
assets for the payment of benefits under this Agreement. However, the Bank shall
be under no obligation to establish such a trust nor shall the Bank establish
such a trust if its establishment or existence would in any way

--------------------------------------------------------------------------------


cause this Agreement to be anything other than an unfunded plan of deferred
compensation under ERISA. For purposes of ERISA, the Bank shall be the named
fiduciary and administrator under this Agreement.

        1.04.    Limitation Of Rights.    

        Neither this Agreement, nor any modifications hereof, nor the payment of
any benefits hereunder shall be construed as an employment contract, nor as
giving to the Employee any right to be employed by the Bank, nor as modifying
the terms of any employment contract between the Employee and the Bank.

        1.05.    Other Agreements.    

        Neither this Agreement, nor any modifications hereof, nor the payment of
any benefits hereunder shall be construed as a modification of any other
deferred compensation plan being maintained by the Bank. Any deferred
compensation payable under this Agreement shall not be deemed salary or other
compensation to the Employee for the purpose of computing benefits to which the
Employee may be entitled under any pension plan or other arrangement of the Bank
for the benefit of its employees. Nothing contained in this Agreement shall
affect any right which the Employee may otherwise have to participate in any
other plan of deferred compensation that the Bank may now or hereafter maintain
for the benefit of its employees.


ARTICLE 2. GENERAL DEFINITIONS


        2.01.    Beneficiary.    

        "Beneficiary" means the person entitled to receive benefits under the
Agreement in the event of the death of the Employee, as designated by the
Employee on such form as is acceptable to and filed with the Bank, all as set
forth in the Beneficiary Designations paragraph, below.

        2.02.    Cause.    

        "Cause" means conduct evincing such willful or wanton disregard of the
Bank's interest as is found in deliberate violation or disregard of standards of
behavior which the Bank has the right to expect of an employee, or in
carelessness or negligence of such a degree or occurrence as to manifest equal
culpability, wrongful intent, or evil design, or to show an intentional and
substantial disregard of the Bank's interest or the Employee's duties and
obligations to the Bank, including, but not limited to, the following:

        A.    Conviction of a crime, the nature of which reflects a possibility
of serious consequences related to the continued assignment or employment of the
Employee;

        B.    Careless, negligent, or improper use of the Bank's property,
equipment or funds, including unauthorized removal, or use for private purpose,
or use involving damage or unreasonable risk of damage to property;

        C.    Unauthorized release of the Bank's confidential information or
official records;

        D.    Falsifying information related to employment application, payroll,
or any work related record or report;

        E.    Intoxication or incapacity on duty due to the use of alcohol or
drugs, including driving under the influence;

        F.    Willful or negligent violation of rules and regulations,
resolutions, and other related ordinances including personnel, safety, and other
policies;

2

--------------------------------------------------------------------------------




        G.    Any personal act or conduct that is discriminatory in nature
towards another person's race, creed, color, national origin, sex (including
sexual harassment), age, religious beliefs or political affiliations; or

        H.    Being absent without authorized leave or excessive absenteeism
(regardless of the reason).

        2.03.    Change Of Control.    

        "Change of Control" means either (i) a person (as such term is used in
section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
acquires more than fifty percent (50%) of the combined voting power of the then
outstanding securities of the Bank as a result of a tender or exchange offer,
open market or privately negotiated purchases or otherwise, (ii) the
consolidation or merger of the Bank where the Bank is not the surviving
corporation immediately after the merger, or (iii) any sale, lease, exchange or
other transfer of all or substantially all assets of the Bank.

        2.04.    Code.    

        "Code" means the Internal Revenue Code of 1986, as it may be amended
from time to time. Reference to any provision of the Code includes reference to
any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such provision.

        2.05.    Disability.    

        "Disability" means the Employee's permanent and total disability as
defined in Code section 22(e)(3). As a condition to any benefits under this
Agreement, the Bank, in its sole and absolute discretion, may require the
Employee to submit to such physical or mental evaluations and tests as the Bank
deems appropriate in order to determine if the Employee has a Disability. For
purposes of this Agreement, if there is a dispute over the disability status of
the Employee, the Bank shall have the sole and absolute right to resolve this
issue for purposes of this Agreement.

        2.06.    ERISA.    

        "ERISA" means the Employee Retirement Income Security Act of 1974,
Public Law 93-406, enacted September 2, 1974, as it may be amended from time to
time.

        2.07.    Normal Retirement Age.    

        "Normal Retirement Age" means age sixty-five (65).

        2.08.    Termination Of Employment.    

        "Termination of Employment" means that the Employee ceases to be
employed as a common law employee of the Bank for any reason whatsoever. For
purposes of this Agreement, if there is a dispute over the employment status of
the Employee or the date of the Employee's Termination of Employment, the Bank
shall have the sole and absolute right to resolve this issue for purposes of
this Agreement. A Termination of Employment will not occur if the Employee is on
a leave of absence approved by the Bank or for periods of military service for
which employment rights are prescribed by USERRA. Notwithstanding the foregoing,
if the Employee does not return to active employment with the Bank within thirty
(30) days following the end of the leave of absence, or such longer period as
may be prescribed by law, the Employee's Termination of Employment shall be
deemed to have occurred as of the date when the Employee's leave of absence
began unless such failure to return was the result of the Employee's death.

        2.09.    USERRA.    

        "USERRA" means the Uniformed Services Employment And Reemployment Rights
Act of 1994, as it may be amended from time to time.

3

--------------------------------------------------------------------------------


        2.10.    Year Of Service.    

        "Year of Service" means the total number of calendar years that the
Employee has been employed as a common law employee by the Bank. The Employee
shall be credited with a Year of Service for each calendar year as to which the
Employee was employed as a common law employee of the Bank on both the first day
and the last day of the calendar year; provided, however, that:

        A.    The Employee shall be credited with a Year of Service for the
Employee's initial calendar year as a common law employee of the Bank if the
Employee served as a common law employee of the Bank on the last day of the
calendar year; and

        B.    The Employee shall be credited with a Year of Service for the
Employee's last calendar year as a common law employee of the Bank if the
Employee's Termination of Service during such last calendar year occurs on or
after the Employee's Normal Retirement Age.

        If the Employee is rehired by the Bank after the Employee's Termination
of Employment, the Employee's service prior to being rehired shall not be taken
into account for purposes of determining the Employee's Years of Service. If the
Employee is on a leave of absence for a period of military service for which
employment rights are prescribed by USERRA, Years of Service shall include such
a period to the extent required by USERRA. Years of Service shall be expressed
in whole years only and no credit shall be given for a partial year.


ARTICLE 3. BENEFITS


        3.01.    Normal Retirement Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Employee's Termination of Employment occurs on or after the Employee's Normal
Retirement Age, the deferred compensation benefit payable under this Agreement
to the Employee shall be a monthly benefit in an amount equal to Seven Thousand
Nine Hundred Sixteen and 67/100 dollars ($7,916.67) per month for a period of
One Hundred Eighty (180) months. This benefit shall be payable on the first day
of each month commencing with the month following the Employee's Termination of
Employment.

        3.02.    Early Retirement Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Employee's Termination of Employment occurs before the Employee's Normal
Retirement Age for reasons other than the Employee's death, Disability, or a
Change of Control, the deferred compensation benefit payable under this
Agreement to the Employee shall be a monthly benefit for a period of one hundred
eighty (180) months in the amount determined pursuant to the following
provisions as of the date of the Employee's Termination of Employment. This
benefit shall be payable on the first day of each month commencing with the
month following the Employee's Normal Retirement Age.

        A.    Percentage Of Compensation Benefit.    

        Subject to the provisions of the Vesting Percentage paragraph below, the
amount of the Employee's benefit under this paragraph shall be equal to the
vested portion of the amount of the Employee's base monthly compensation from
the Bank multiplied by the compensation percentage shown in the following table
based upon the Employee's base monthly compensation from and position with the
Bank at the time of the Employee's Termination of Employment; provided,

4

--------------------------------------------------------------------------------

however, that no benefit shall be payable under this paragraph if the Employee's
Years of Service are less than the applicable required minimum Years of Service
shown in the following table:

Class


--------------------------------------------------------------------------------

  Position

--------------------------------------------------------------------------------

  Minimum
Years Of
Service

--------------------------------------------------------------------------------

  Compensation
Percentage

--------------------------------------------------------------------------------

  I   President or CEO   0   40 % II   Senior Vice President   3   40 % III  
Vice President or Branch Manager   4   40 %

        B. Vesting Percentage.    

        The amount of the Employee's benefit under this paragraph shall be equal
to the vested portion of the amount determined under the Percentage Of
Compensation Benefit paragraph, above, as determined by the Employee's Years of
Service as of the Employee's Termination of Employment according to the
following table:

Years Of Service

--------------------------------------------------------------------------------

  Percent Vested

--------------------------------------------------------------------------------

  Less than 5   0 % 5   50 % 6   60 % 7   70 % 8   80 % 9   90 % 10 or more  
100 %

        3.03.    Disability Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Employee's Termination of Employment occurs before the Employee's Normal
Retirement Age because of the Employee's Disability, the deferred compensation
benefit payable under this Agreement to the Employee shall be a monthly benefit
for a period of one hundred eighty (180) months in the amount determined under
the Early Retirement Benefit paragraph, above, as of the date of the Employee's
Termination of Employment; provided, however, that the vesting percentage in the
Vesting Percentage paragraph shall be deemed to be one hundred percent (100%).
This benefit shall be payable on the first day of each month commencing with the
month following the Employee's Termination of Employment.

        3.04.    Change Of Control Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Employee's Termination of Employment occurs before the Employee's Normal
Retirement Age and within twelve (12) months after a Change of Control, for
reasons other than the Employee's death or Disability, the deferred compensation
benefit payable under this Agreement to the Employee shall be a monthly benefit
for a period of one hundred eighty (180) months in the amount determined under
the Early Retirement Benefit paragraph, above, as of the date of the Employee's
Termination of Employment; provided, however, that the vesting percentage in the
Vesting Percentage paragraph shall be deemed to be one hundred percent (100%).
This benefit shall be payable on the first day of each month commencing within
six (6) months of the date of the Employee's Termination of Employment.

        3.05.    Death Benefit.    

        A.    Death Before Termination Of Employment.    

        If the Employee dies prior to the Employee's Termination of Employment,
the deferred compensation benefit payable under this Agreement to the Employee's
Beneficiary shall be a monthly benefit in an amount equal to Seven thousand nine
hundred sixteen and 67/100 dollars ($ 7,916.67) per month for a period of one
hundred eighty (180) months. This benefit shall be payable on the first day of
each month commencing with the month following the Employee's death. If the
Employee's Beneficiary dies prior to receiving all such payments, then any
remaining payments shall be paid to the Beneficiary's estate.

5

--------------------------------------------------------------------------------



        B.    Death During Benefit Period.    

        If the Employee dies after the benefit payments have commenced under
this Agreement but before the Employee has received all such payments to which
the Employee is entitled, the Bank shall pay such remaining benefits to the
Employee's Beneficiary at the same times and in the same amounts they would have
been paid to the Employee had the Employee survived. If the Employee's
Beneficiary dies prior to receiving all such payments, then any remaining
payments shall be paid to the Beneficiary's estate.

        C.    Death Before Benefit Period.    

        If the Employee has become entitled to benefits under this Agreement,
but the Employee dies before the commencement of such benefit payments, the Bank
shall pay such benefits to the Employee's Beneficiary at the same times and in
the same amounts they would have been paid to the Employee had the Employee
survived. This benefit shall be payable on the first day of each month
commencing with the month following the Employee's death. If the Employee's
Beneficiary dies prior to receiving all such payments, then any remaining
payments shall be paid to the Beneficiary's estate.

        D.    Beneficiary Designations.    

        The Employee shall notify the Bank of the name, date of birth and
current address of the Employee's designated Beneficiary and when any change in
the address of the Employee's designated Beneficiary occurs. The Employee shall
have the right, at any time, to revoke such designation or to substitute another
such Beneficiary without the consent of any person. However, Beneficiary
designations will be effective only if signed by the Employee and accepted by
the Bank during the Employee's lifetime. If the Employee's Beneficiary on file
with the Bank is the Employee's spouse and the Employee's marriage to such
spouse is subsequently dissolved other than by the Employee's death, such
Beneficiary designation shall be deemed automatically revoked. If, upon the
death of the Employee, there is no valid Beneficiary designation on file with
the Bank or the Employee's Beneficiary has predeceased the Employee, the
Employee's surviving spouse, or if there is none, the Employee's estate, shall
be the Employee's Beneficiary.

        3.06.    Benefit Enhancements.

        The Bank's board of directors may, in its sole and absolute discretion,
increase the amount of the benefit payments to the Employee or the Employee's
Beneficiary under this Agreement commencing any time, and from time to time,
effective on or after the first anniversary of the first benefit payment under
this Agreement.

        3.07.    Acceleration Of Payments.

        The Bank may, in its sole and absolute discretion, pay the present value
of the remaining annual installments to the Employee or the Employee's
Beneficiary in a lump sum, at any time, using an eight percent (8.0%) discount
rate.

        3.08.    Entitlement.

        A.    Excess Parachute Payments.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person to the extent that
the benefit would result in the disallowance of an income tax deduction or an
excise tax under Code section 280G or Code section 4999.

        B.    Termination For Cause.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person if the Employee's
Termination of Employment is for Cause.

6

--------------------------------------------------------------------------------




        C.    Competition After Termination Of Employment.    

        Notwithstanding any provision of this Agreement to the contrary, except
in the event of the Employee's Termination of Employment because of a Change of
Control, if the board of directors of the Bank, in its sole and absolute
discretion, determines that the Employee has at any time violated the following
non-competition provisions, then no benefits (or no further benefits if benefit
payments have commenced) shall be payable under this Agreement to any person.

        1.    In the course of the Employee's employment with the Bank, the
Employee will have access to trade secrets, confidential information,
confidential forms, records, data, specifications, plans, processes and ideas
owned by the Bank or provided to the Bank in a confidential manner by the person
supplying such information to the Bank. The Employee shall not, without the
prior written consent of the Bank, directly or indirectly, disclose or use any
such information, except as required in the course of the Employee's employment
by the Bank.

        2.    During the Employee's employment with the Bank and for two
(2) years following the Employee's Termination of Employment, the Employee shall
not, without the prior written consent of the Bank, engage in, become interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
as a member of a limited liability company, or as a substantial shareholder in a
corporation, or become associated with, in the capacity of employee, director,
officer, principal, agent, trustee or in any other capacity whatsoever, any
enterprise conducted in the trading area (a fifty (50) mile radius) of the
business of the Bank, which enterprise is, or may deemed to be, competitive with
any business carried on by the Bank as of the date of the Employee's Termination
of Employment.

        3.    During the Employee's employment with the Bank and for two
(2) years following the Employee's Termination of Employment, the Employee shall
not, without the prior written consent of the Bank, directly or indirectly,
induce or influence, or seek to induce or influence, any person who is engaged,
as an employee, agent, independent contractor or otherwise, by the Bank, to
terminate such person's engagement by the Bank.

        4.    The Employee shall not commit, cause to be committed, or permit to
be committed, any act which may be held under the laws of the state of
California to constitute unfair competition.

        D.    Suicide Or Misstatement.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person if the Employee
commits suicide within two (2) years after the date of this Agreement or if the
Employee has made any material misstatement of fact on any application for life
insurance purchased by the Bank.

        3.09.    Source Of Benefits.

        A.    All benefits payable pursuant to this Agreement shall be paid from
the general assets of the Bank and the Bank shall be under no obligation to
segregate any of its assets in connection with the Agreement benefits nor to
fund or otherwise secure its obligation to pay such benefits.

        B.    If the Bank elects to provide for the payment of its obligations
hereunder through the purchase of any contract of insurance, any investment
product or the establishment of a trust or otherwise, neither the Employee nor
any Beneficiary who acquires a right to receive payments hereunder shall have
rights or interest in any such contract, product, trust or other arrangement
greater than those of an unsecured general creditor of the Bank.

7

--------------------------------------------------------------------------------


        C.    All amounts of compensation deferred under the Agreement, all
property and rights purchased with such amounts, and all income attributable to
such amount, property or rights, shall remain, until made available to the
Employee or the Employee's Beneficiary, solely the property and rights of the
Bank, without being restricted to the provision of benefits under the Agreement,
subject only to the claims of the general creditors of the Bank.

        3.10.    Repayment Of Overpayment Of Benefits.

        By accepting payment of proceeds under this Agreement, the Employee or
the Employee's Beneficiary receiving the payment agrees that, in the event of
overpayment, the Employee or the Employee's Beneficiary will promptly repay the
amount of overpayment without interest; provided that, if the Employee or the
Employee's Beneficiary has not repaid the overpayment within thirty (30) days
after notice, the Employee or the Employee's Beneficiary will also pay an amount
equal to simple interest at the rate determined by the Bank on the unpaid amount
from the date of overpayment to the date of repayment, and in addition will pay
all legal fees, court costs and the reasonable time value of the Bank, or any of
its employees or agents, related to the collection of such overpayment.

        3.11.    Recovery Of Estate Taxes.

        If the Employee's gross estate for federal estate tax purposes includes
any amount determined by reference to and on account of this Agreement, and if
the Beneficiary is other than the Employee's estate, then the Employee's estate
shall be entitled to recover from the Beneficiary receiving such benefit under
the terms of this Agreement an amount by which the total estate tax due by the
Employee's estate, exceeds the total estate tax which would have been payable if
the value of such benefit had not been included in the Employee's gross estate.
If there is more than one person receiving such benefit, the right of recovery
shall be against each such person. In the event the Beneficiary has a liability
hereunder, the Beneficiary may petition the Bank for a lump sum payment in an
amount not to exceed the Beneficiary's liability hereunder.

        3.12.    Withholding.

        The Bank may withhold from any benefit payable under the Agreement all
federal, state or local taxes that may be required to be withheld pursuant to
applicable law.

        3.13.    Payments To Incapacitated Individuals.

        If a benefit is payable to a minor, to a person declared incapacitated,
or to a person incapable of handling the disposition of his or her property, the
Bank may make all benefit distributions to the persons or institutions which are
providing for the care and maintenance of the distributee and continue to make
distributions to them until a duly appointed legal representative of the
distributee makes a claim for the payment. If a valid claim is made by a duly
appointed legal representative of the distributee, the Bank shall pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incapacitated person or incapable person. The Bank may
require proof of incapacity, minority or guardianship as it may deem appropriate
prior to distribution of the benefit. Payments made pursuant to the terms of
this Payments To Incapacitated Individuals paragraph shall constitute a
distribution to the Employee or Beneficiary entitled thereto, and shall
immediately discharge the Bank of any further liability therefor.

        3.14.    Bank Merger.

        If the Bank merges or consolidates with or into another entity, or
transfers substantially all of the assets of the Bank to another entity, the
Agreement shall be continued by the surviving entity resulting from such merger
or consolidation, or the entity to which the assets have been transferred, and
such entity shall succeed to all rights, powers and duties of the Bank
hereunder. If the Employee's employment is continued by such successor, the
Employee shall be deemed not to have a Termination of Employment with the Bank
for any purposes of this Agreement on account of such merger,

8

--------------------------------------------------------------------------------


consolidation or transfer of assets unless and until the Employee's employment
with such successor employer is terminated. In the case of any of the foregoing
events, such successor employer shall be treated as the "Bank" under this
Agreement effective as of the effective date of such event.


ARTICLE 4. BENEFIT CLAIMS AND APPEALS


        4.01.    Request For Information.

        Any Employee or Beneficiary may request such information concerning the
Employee's or Beneficiary's rights or benefits under this Agreement as is
required to be disclosed under Part 1, Subtitle B, Title I of ERISA. The Bank
shall respond, in writing, within a reasonable time, not to exceed thirty
(30) days, unless the failure to respond results from matters reasonably beyond
the Bank's control.

        4.02.    Claim For Benefits.

        Claims for benefits shall be processed as soon as administratively
feasible and without unreasonable delay due to causes beyond the control of the
Bank. A written ruling on each claim for benefits shall be delivered to the
Employee or Beneficiary making the claim. If the claim is denied in any respect,
the ruling shall set forth the specific reasons for such denial, written in a
manner calculated to be understood by the Employee or Beneficiary, including:

        A.    Specific references to pertinent Agreement provisions on which the
denial is based;

        B.    A description of any additional material or information necessary
for the claimant to perfect the claim;

        C.    An explanation of why such material or information is needed; and

        D.    An explanation of the Agreement's review procedure for denied
claims.

        Such ruling shall be made within thirty (30) days from the date the
claim is received by the Bank. If information upon which the ruling is based is
not available, the Bank shall make prompt effort to secure all information
needed and make its ruling. If the claim is not acted upon within one hundred
twenty (120) days of the claim, the claimant may proceed to the review stage as
if the claim had been denied.

        4.03.    Review Of Denied Claim.

        If a claim for benefits has been denied by the Bank, then within ninety
(90) days after receipt of the ruling (or two hundred ten (210) days of the
claim if the claim has not been acted upon within one hundred twenty (120) days
of the claim), the Employee or Beneficiary making the claim or the Employee's or
Beneficiary's authorized representative may file a written request for review on
a form furnished by the Bank, giving the Employee or Beneficiary thirty
(30) days notice thereof, and notifying said claimant that said claimant may
submit a written statement and documents, or appear personally at such or both,
to give whatever facts or evidence the claimant feels bears upon the claim,
review pertinent documents and records and submit issues and comments in
writing. The Bank shall make a full and fair review of the record, including the
written and oral information submitted by the claimant. Within thirty (30) days,
the Bank shall render a decision and if the claim is again denied, the Bank
shall set forth the specific reasons for such denial written in a manner
calculated to be understood by the Employee or Beneficiary. Such ruling shall
contain the same information required by the Claim For Benefits paragraph,
above.

        4.04.    Resolution Of Disputes.

        Any claim under this Agreement that has not been resolved under the
preceding provisions of this Agreement shall be resolved pursuant to the
provisions of this Resolution Of Disputes paragraph.

9

--------------------------------------------------------------------------------


        A.    Negotiation/Mediation.    

        If any dispute arises over performance under the terms of this
Agreement, the parties shall use their best efforts for a period of thirty
(30) days to resolve the dispute by agreement through negotiation or mediation.
To commence the dispute resolution process, any party may serve written notice
on the other parties specifically identifying the dispute and requesting that
efforts at resolution begin. If the parties are unable to agree after reasonable
negotiations among them, mediation shall be initiated upon written request by
any party and a mediator shall be selected by the parties from the Retired
Judges Registry maintained by the California Judges Association, the Sacramento
Arbitration and Mediation Services or with Judicat (Mediator). The parties shall
submit to the Mediator all written, documentary and other evidence and such oral
testimony as is necessary for a proper resolution of the dispute. When and as
requested by the Mediator, the parties shall meet promptly in good faith efforts
to resolve the dispute.

        B.    Binding Arbitration.    

        If the parties' good faith efforts at resolving the dispute by agreement
through negotiation or mediation are unsuccessful, within the thirty (30) day
period set forth in the Negotiation/Mediation paragraph, above, or such longer
period as mutually agreed by the parties, such dispute between the parties shall
be submitted to, and conclusively determined by, binding arbitration in
accordance with this Binding Arbitration paragraph.

        1.    The parties agree that the Mediator selected pursuant to the
Negotiation/Mediation paragraph, above, shall serve as the Arbitrator; provided,
however, that if such Mediator is unable or unwilling to serve, then an
Arbitrator shall be selected by the parties from the list of individuals
affiliated with Judicial Arbitration and Mediation Services, Inc. If the parties
are unable to agree upon an Arbitrator, each party shall select an Arbitrator
and the Arbitrators so selected shall select a third Arbitrator.

        2.    Any arbitration hearing shall be conducted in Butte County,
California. The law applicable to the arbitration of any dispute shall be the
law of the State of California, excluding its laws of evidence. Except as
otherwise provided in this Agreement, the arbitration shall be governed by the
rules of arbitration of the American Arbitration Association.

        3.    In no event shall the Arbitrator's award include any component of
punitive or exemplary damages. The parties shall equally bear all costs of
arbitration.

        4.05.    Time.

        The filing of claims or receipt of notices of rulings and any event
starting a time period shall be deemed to commence with personal delivery signed
for by the claimant or by affidavit of personal service, or the date of actual
receipts for certified or registered mail (or date returned if delivery is
refused or a claimant has moved without giving the Bank a forwarding address).


ARTICLE 5. PLAN ADMINISTRATION


        5.01.    Employment Records.

        The Bank shall maintain permanent employment records to show dates of
employment and Termination of Employment, compensation, and such other
information as necessary or appropriate in the administration of the Agreement
for the Employee.

        5.02.    Reports And Disclosure.

        The Bank shall prepare, file and distribute, in a timely manner, all
reports and information to be disclosed to the Employee as may be required by
ERISA.

10

--------------------------------------------------------------------------------


        5.03.    Powers And Duties Of The Bank.

        The Bank shall administer the Agreement in accordance with its terms and
shall have the power and discretion to construe the terms of the Agreement,
resolve any ambiguities in the Agreement, and to determine all questions arising
in connection with the administration, interpretation and application of the
Agreement. Any such determination by the Bank shall be conclusive and binding
upon all persons. The Bank may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Agreement; provided, however, that any such procedure, discretionary act,
interpretation or construction shall be consistent with the intent set forth in
the Income Tax Status and ERISA Status paragraphs above.


ARTICLE 6. MISCELLANEOUS


        6.01.    Binding Effect.

        This Agreement shall be binding upon and inure to the benefit of the
Bank, its successors and assigns, the Employee and the Employee's spouse, heirs,
executors, administrators and legal representatives.

        6.02.    Amendment.

        No waiver or modification of any part of this Agreement shall be valid
unless the amendment is in writing signed by the Bank and the Employee.
Notwithstanding any other provision of this Agreement to the contrary, the Bank
may amend this Agreement at any time, without the consent of the Employee,
effective as of any date, if the Bank determines in its sole and absolute
discretion that the amendment is necessary or appropriate in order to either
(i) maintain the status of the Agreement as set forth in the Income Tax Status
paragraph or ERISA Status paragraph above or (ii) if the Agreement would
otherwise result in significant financial penalties or be otherwise
significantly detrimental to the Bank (other than the financial impact of paying
the benefits under the Agreement), regardless of the effect of any such
amendment on the Employee or the benefits with respect to the Employee.

        6.03.    Alienation.

        No benefits under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge. Any attempt to so anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void. Nor shall any such benefits in any
manner be liable for or subject to the debts, contracts, liabilities, domestic
relations orders or torts of the person entitled to such benefits except to the
extent required by ERISA.

        6.04.    Applicable Law.

        This Agreement shall be construed, administered and governed in all
respects by the laws of the United States of America to the extent applicable,
and otherwise by the laws of the state of California.

        6.05.    Enforcement.

        If any action at law or in equity, or if the services of any attorney
are necessary to enforce or interpret the terms of this Agreement, then, except
as provided in the Resolution Of Disputes paragraph, above, the prevailing party
shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which that party may be
entitled.

11

--------------------------------------------------------------------------------


        6.06.    Severability.

        If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective without being impaired or invalidated in
any way.

        6.07.    Waiver.

        Failure to insist upon strict compliance with any provision of this
Agreement shall not be deemed to be a waiver of such provision or any other
provision; waiver of breach of any provision of this Agreement shall not be
deemed to be a waiver of any other provision or of any subsequent breach of such
provision.

        6.08.    Headings.

        The paragraph headings appearing in this Agreement shall not be deemed
to govern, limit, modify, or in any way effect, the scope, meaning or intent of
this Agreement.

        6.09.    Entire Agreement.

        This Agreement constitutes the entire agreement between the Bank and the
Employee as it relates to the salary continuation benefits under this Agreement.
This Agreement supersedes all prior and contemporaneous agreements,
understandings and representations between the parties, whether written or oral
with respect to the subject matter hereof.

        In witness whereof, the Bank and the Employee have caused this Agreement
to be executed on this 14th day of April 1998.

    BUTTE COMMUNITY BANK             
 
 
By:
 
/s/  DONALD W LEFORCE      

--------------------------------------------------------------------------------

    Its:   Chairman of the Board of Directors



12

--------------------------------------------------------------------------------




BUTTE COMMUNITY BANK
SALARY CONTINUATION AGREEMENT
BENEFICIARY DESIGNATION


Employee Name:    Keith Robbins

        Pursuant to the provisions of the Butte Community Bank Salary
Continuation Agreement (Agreement) between Butte Community Bank (Bank) and the
undersigned, an employee of the Bank, I understand that I have the right to
designate a beneficiary to receive the benefits under the Agreement that are
payable in the event of my death. I wish to designate the following
beneficiaries as the recipients of any benefits which may arise under the
Agreement as a result of my death:

Primary:   Name   Catherine L Robbins

--------------------------------------------------------------------------------

    Date of Birth   June 10, 1952

--------------------------------------------------------------------------------

    Relationship   wife

--------------------------------------------------------------------------------

    Address   4509 Sunset Oak, Paradise CA

--------------------------------------------------------------------------------


Contingent:
 
Name
 
Robbins Revocable Inter Vivos Trust DTD 9-29-95

--------------------------------------------------------------------------------

        Keith C Robbins and Catherine Robbins TTEEs

--------------------------------------------------------------------------------

    Date of Birth   n/a

--------------------------------------------------------------------------------

    Relationship            

--------------------------------------------------------------------------------

    Address   4509 Sunset Oak Dr, Paradise CA

--------------------------------------------------------------------------------

        I understand that I may change these beneficiary designations by filing
a new written beneficiary designation with the Bank. A new beneficiary
designation shall not be effective until it is received and accepted by the
Bank.

        I further understand that my beneficiary designations will be
automatically revoked if the beneficiary predeceases me, or, if I have named my
spouse as beneficiary, in the event of the dissolution of our marriage.

        Dated this 14th day of April 1998.

    /s/  KEITH C ROBBINS      

--------------------------------------------------------------------------------

Employee

        Accepted by the Bank this 14th day of April 1998.

    BUTTE COMMUNITY BANK
 
 
By:
 
/s/  DONALD W LEFORCE      

--------------------------------------------------------------------------------

    Its:   Chairman

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------


SPOUSE'S CONSENT FOR MARRIED DIRECTORS


        I have read the foregoing Beneficiary Designation executed by my spouse
as an employee of the Bank, and I have reviewed a copy of the Butte Community
Bank Salary Continuation Agreement between the Bank and my spouse. I confirm
that I understand the terms, provisions and conditions of the Agreement. I
consent to my spouse's participation in the Agreement as set forth in the
Agreement and the foregoing Beneficiary Designation.

Dated this 16th day of April 1998.

    /s/  CATHERINE L ROBBINS      

--------------------------------------------------------------------------------

Spouse

14

--------------------------------------------------------------------------------




AMENDMENT
TO THE BUTTE COMMUNITY BANK SALARY
CONTINUATION AGREEMENT
DATED APRIL 14, 1998


        This Amendment, made and entered into this 10th day of January, 2002, by
and between Butte Community Bank, a bank organized and existing under the laws
of the State of California, hereinafter referred to as the "Bank," and John F.
Coger, an Employee of the Bank, hereinafter referred to as the "Employee," shall
effectively amend the Butte Community Bank Salary Continuation Agreement dated
April 14, 1998, as specifically set forth herein pursuant to Article 6.02 of
said agreement. Said Agreement shall be amended as follows:

1.)Delete Article 3.01 in its entirety and replace it with the following:



Subject to the provisions of the Entitlement paragraph, below, if the Employee's
Termination of Employment occurs on or after the Employee's Normal Retirement
Age, the deferred compensation benefit payable under this Agreement to the
Employee shall be an annual benefit equal to One Hundred Thousand and 00/100ths
Dollars ($100,000.00)* for two hundred forty (240) months or until the death of
the Employee, whichever event last occurs. This benefit shall be payable monthly
on the first day of each month commencing with the month following the
Employee's Termination of Employment.

*(i)Cost of Living Increase:



For each year that the Executive shall receive a benefit, said benefit amount
shall be increased by three percent (3%) from the previous years benefit amount.

2.)Delete the reference to One Hundred Eighty (180) months in Articles 3.02,
3.03, and 3.04 and replace it with, "two hundred forty (240) months or until the
death of the Employee, whichever event shall last occur."

3.)Delete Article 3.05(A) in its entirety and replace it with the following:


If the Employee dies prior to the Employee's Termination of Employment, the
deferred compensation benefit payable under this Agreement to the Employee's
Beneficiary shall be an annual benefit equal to One Hundred Thousand and
00/100ths Dollars ($100,000.00)* for a period of two hundred forty (240) months.
This benefit shall be payable on the first day of each month commencing with the
month following the Employee's death. If the Employee's Beneficiary dies prior
to receiving all such payments, then any remaining payments shall be paid to the
Beneficiary's estate.

*(i)Cost of Living Increase:



For each year that the Executive shall receive a benefit, said benefit amount
shall be increased by three percent (3%) from the previous years benefit amount.

        This Amendment shall be effective the 18th day of December, 2001. To the
extent that any term, provision, or paragraph of said agreement is not
specifically amended herein, or in any other amendment thereto, said term,
provision, or paragraph shall remain in full force and effect as set forth in
said April 14, 1998 Agreement.

        IN WITNESS WHEREOF, the parties hereto acknowledge that each has
carefully read this Amendment and executed the original thereof on the first day
set forth hereinabove, and that, upon execution, each has received a conforming
copy.

 
   
   
 
    BUTTE COMMUNITY BANK
Paradise, California  
 
 
 
 
 
  /s/  JOHN F COGER         By:   /s/  DON LEFORCE       Chairman

--------------------------------------------------------------------------------

Witness      

--------------------------------------------------------------------------------

Title
 
 
 
 
 
  CARLA GEYER       /s/  K C ROBBINS        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness       Keith C Robbins  

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



BUTTE COMMUNITY BANK SALARY CONTINUATION AGREEMENT
RECITALS
AGREEMENT
ARTICLE 1. GENERAL
ARTICLE 2. GENERAL DEFINITIONS
ARTICLE 3. BENEFITS
ARTICLE 4. BENEFIT CLAIMS AND APPEALS
ARTICLE 5. PLAN ADMINISTRATION
ARTICLE 6. MISCELLANEOUS
BUTTE COMMUNITY BANK SALARY CONTINUATION AGREEMENT BENEFICIARY DESIGNATION
SPOUSE'S CONSENT FOR MARRIED DIRECTORS
AMENDMENT TO THE BUTTE COMMUNITY BANK SALARY CONTINUATION AGREEMENT DATED APRIL
14, 1998
